On the 6th day of May, 1936, appellees recovered a judgment in the justice court against appellant in the sum of $88.95, with interest and cost.
Appellant filed no motion for a new trial, excepted to the judgment as rendered, and on May 13, 1936, filed his appeal bond, which was approved, and requested that the transcript be prepared and sent to the El Paso county court at law.
The May term of the El Paso county court at law convened on the 4th day of May, 1936, and ended on July 4, 1936.
The July term of the El Paso county court at law convened on July 6, 1936, and ended on August 1, 1936.
The September term of the El Paso county court at law convened on September 7, 1936, which day was the first day of the second term of that court following the rendition of the justice court judgment.
On the 18th day of September, 1936, the transcript in the cause was transmitted and filed in the El Paso county court at law. *Page 359 
On the above facts found by the trial judge, and other facts which we do not consider pertinent to question of jurisdiction of the El Paso county court at law, the trial court sustained appellees' motion to dismiss the case for want of jurisdiction, on his conclusion that appellant did not exercise necessary diligence in filing the transcript, and in not taking the necessary steps to enforce the transmission of the transcript.
The transcript not having been filed within the time required, and no action having been taken to require its filing, the court was without jurisdiction, and properly dismissed the case.
The case is affirmed.